                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff,                                    )
                                                     )
               v.                                    ) Case No. 4:15-cr-00028-TWP-VTW-3
                                                     )
JEFFREY COLEMAN,                                     )
                                                     )
       Defendant.                                    )

                    ENTRY DENYING MOTION TO REDUCE SENTENCE

       This matter is before the Court on Defendant Jeffrey Coleman’s (“Mr. Coleman”) Motion

for Resentencing Pursuant to the First Step Act Under Section 404(b). (Dkt. 932.) For the

reasons stated below, the Motion is denied.

                                    I. LEGAL STANDARD

       On December 21, 2018, the President signed into law Senate Bill 756, the Formerly

Incarcerated Reenter Society Transformed Safely Transitioning Every Person Act (the “First Step

Act”), which promotes recidivism reduction programs and amends some sentencing provisions.

Section 404 of the First Step Act provides that any defendant sentenced before the effective date

of the Fair Sentencing Act of 2010 (August 3, 2010), who did not receive the benefit of the

statutory penalty changes made by that Act is eligible for a sentence reduction as if Sections 2 and

3 of the Fair Sentencing Act of 2010 were in effect at the time the offender was sentenced.

                                       II. DISCUSSION

       On May 3, 2017, Mr. Coleman entered a plea of guilty to Count One: Conspiracy to

Distribute Controlled Substances (1 Kilogram or More of Heroin), pursuant to 21U.S.C.

§§841(a)(1), 846 and 851 (Dkt. 510). The 2016 Guidelines Manual, incorporating all guideline
amendments, was used to determine Mr. Coleman’s offense level. USSG §1B1.11. (Dkt. 655 at

6). He was sentenced on September 22, 2017 to 180 months’ imprisonment, followed by 5 years

of supervised release. In determining the advisory guideline range, the Court applied the Chapter

Four Enhancement because Mr. Coleman was at least 18 years old at the time of the instant offense

of conviction; the instant offense of conviction is a felony that is either a crime of violence or a

controlled substance offense; and the defendant has at least two prior felony convictions of either

a crime of violence or a controlled substance offense; therefore, the defendant is a career offender.

Mr. Coleman was sentenced to a below guideline sentence based on a departure.

       In the Motion before the Court, Mr. Coleman seeks a reduction of his sentence pursuant to

the Section 404(b) of the First Step Act. After filing his Motion, the Court stayed the proceedings

and appointed the Indiana Federal Community Defender (“FCD”) to investigate and determine

whether they would accept representation. (Dkt. 933.) Following investigation, the FCD counsel

moved to withdraw, (Dkt. 935), and that motion was granted on July 17, 2019. (Dkt. 938.) The

Stay imposed by this Court on July 3, 2019 was lifted and the Government was given until August

19, 2019 to respond to Coleman's pro se Motion. Id. That deadline has expired, and the

Government has elected not to respond.

       In his Motion, Mr. Coleman explains that he was sentenced to 180 months under 21 U.S.C.

§§ 841 and 846 “with the drug type being heroin.” (Dkt, 932 at 2.)     He asserts the instant offense

is not a violent offense and he requests that the Court “apply a two point non-violent drug offender

reduction,” and “reduce the 180 [m]onths to an appropriate sentence of 144-166 months.” Id. Mr.

Coleman’s Motion must be denied for several reasons. First, if he is challenging the Chapter

Four/Career Offender Enhancement, that determination was made not because of convictions for


                                                 2
crimes of violence, rather, his prior controlled substance offense convictions were considered.

Second, in calculating his sentence, any statutory penalties which were modified in Sections 2 and

3 of the Fair Sentencing Act of 2010 have already been applied because the 2016 United States

Sentencing Guidelines manual, incorporating all guideline amendments, was used to determine

Mr. Coleman’s offense level. In addition, a section 404(b) reduction applies only to “at the time

the covered offense was committed.” When Congress makes a law retroactive, it must state for

what event it is retroactive to. A section 404(b) reduction is retroactive for any offense committed

before August 3, 2010. The offense here was committed “[f]rom on or about April 20, 2015 and

continuing up to and including December 10, 2015”. (Dkt. 75). Accordingly, Mr. Coleman is not

entitled to the relief requested.

                                      III. CONCLUSION

        Under the circumstances of this case, a sentence reduction under the First Step Act Section

404(b) does not apply and the Motion for Resentencing Pursuant to the First Step Act Under

Section 404(b) (Dkt. 932) is DENIED.

        SO ORDERED.

Date: 9/12/2019




                                                 3
DISTRIBUTION:

Jeffrey Coleman, #13853-028
Federal Correctional Institution McDowell
P.O. Box 1009
Welch, West Virginia 24801

Barry Glickman
UNITED STATES ATTORNEY’S OFFICE
barry.glickman@usdoj.gov

William Lance McCoskey
UNITED STATES ATTORNEY’S OFFICE
william.mccoskey@usdoj.gov




                                            4
